Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, & 7-9  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jones (EP 0024167 A2) (Jones).
	Regarding Claims 1, & 7, Jones discloses a method for speckle pattern interferometric determination of point displacement (Fig. 2), comprising: 
	illuminating a neighborhood of the location on the object (Fig. 2. 23 & 25) with a source of coherent radiation emission (12) having a beam centerline, a beam direction, and a beam waist (these are basic properties of a beam) thus creating an illumination state and a first speckle pattern (Page 11, lines 31-35); 
sensing the first speckle pattern (Page 12, lines 13-18); 
sensing a second speckle pattern produced by a translation of a position of the location on the object (Page 12, lines 18-23, @52 & 54). Displacement along the x-axis is the applications translation of a position; and 
determining a translation of the location on the object from the first and second speckle patterns (Page 12, lines 23-31, elements 55, 56, 57). The cited elements are the processor and memory for performing the claimed function. The circuits are inherently programmed to perform their functions and thus act as a “memory element including instructions that when executed …”.   
Regarding Claim 8, Jones discloses the aforementioned. Further, Jones discloses wherein; the at least one beam of coherent radiation comprises at least two beams of coherent radiation (B1, B2, B3, B4);
wherein the at least two beams of coherent radiation are each configured to illuminate the neighborhood of a unique location on the object (@23 & 25); 
the sensor being further configured to detect a first speckle pattern and a second speckle pattern for each unique location on the object (Page 12, lines 13-18); and 
the processor calculating a translation of each unique location on the object (Page 12, lines 23-31). 
	Regarding Claim 2, Jones discloses a method for speckle pattern interferometric determination of point displacement (Fig. 2), comprising:
	a source of coherent (12 & 18) radiation comprising at least two coherent radiation emissions (B1, B2, B3, B4), each of the at least two coherent radiation emissions having a beam centerline, a beam direction, and a beam waist (these are basic properties of a beam); 
each of the at least two coherent radiation emissions creating an illumination state and a speckle pattern (Page 11, lines 31-35); 
each of the at least two coherent radiation emissions illuminate a neighborhood of a unique location on the object (@23 & 25); 
sensing a first speckle pattern for each of the at least two coherent radiation emissions (Page 12, lines 13-18); 
sensing a second speckle pattern for each of the at least two coherent radiation emissions (Page 12, lines 13-18); and 
determining a translation of each of the unique locations on the object from the first speckle pattern and the second speckle pattern for each of the at least two coherent radiation emissions (Page 12, lines 23-31). 
	Regarding Claim 3, Jones discloses the aforementioned. Further, Jones discloses the translation of each of the unique locations on the object comprises a translation of at least one position of at least one of the unique locations on the object (Page 12, lines 24-28). As disclosed the surface is displaced in relation to the measurement device along the X axis and thus the spots of lights along this axis will be displaced along the surface. This meets the limitation; and 
the translation of at least one position of at least one of the unique locations on the object produces a second speckle pattern for each of the at least two coherent radiation emissions (Column 12, lines 13-22). As the spots of light are displaced the speckle patterns will change which meets this limitation. 
Regarding Claims 4 & 9, Jones discloses the aforementioned. Further, Jones discloses wherein the at least two coherent radiation emissions are produced by a beam replicating element (18, Fig. 2) configured to generate a pattern of replicated beams. The semi-reflecting mirror meets this limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 10, & 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones.
Regarding Claims 5 & 10, Jones discloses the aforementioned but fails to explicitly disclose wherein the beam replicating element comprises a diffractive optical element beam splitter;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time of invention; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Jones with the beam replicating element comprises a diffractive optical element beam splitter because it would be functionally equivalent to the elements shown and would be chosen based upon availability of parts and cost. 

Regarding Claims 6 & 11, Jones discloses the aforementioned but does not explicitly disclose wherein the surface comprises a substantially flat surface and the beam direction of each of the at least two coherent radiation emissions are substantially perpendicular to the substantially flat surface;
However, in a different embodiment (fig. 3) jones shows a substantially flat surface (S) and the beam direction of each of the at least two coherent radiation emissions are substantially perpendicular to the substantially flat surface (See fig. 3);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Jones of the fig. 2 embodiment with the form of Jones of the fig. 3 embodiment because the mode of operation for the fig. 3 embodiment allows for other modalities such as measurement of out of plane translation of the surface and/or the contour of the surface profile.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
June 17, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886